Citation Nr: 0311637	
Decision Date: 06/05/03    Archive Date: 06/10/03	

DOCKET NO.  97-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder. 


REPRESENTATION

Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  By a February 1999 
decision, the Board upheld the RO determination, finding that 
the claim was not well grounded because there was no evidence 
that the veteran currently had PTSD and that there was no 
evidence of a nexus between current psychiatric disability 
and service.   The veteran proceeded to exercise his right to 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an order issued in 
September 2000, the Court vacated the February 1999 Board 
decision.  The order granted a motion by the appellee (VA 
Secretary) for remand which argued that the veteran had in 
fact submitted a well-grounded claim.  

In August 2001, the Board issued a decision which denied 
service connection for PTSD on the basis that the medical 
evidence of record did not establish that the veteran 
currently had PTSD, and which remanded the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD for additional evidentiary development, 
including procurement of any additional medical records 
pertaining to treatment for a psychiatric disorder, 
procurement of copies of medical evidence of record with the 
Social Security Administration, and a current VA examination.  
In February 2002, a Deputy Vice-Chairman of the Board denied 
a motion by the veteran for reconsideration of his August 
2001 decision.  

The Court in November 2002 issued an order that vacated the 
Board's August 2001 decision denying service connection for 
PTSD.  The order granted a Joint Motion For Partial Remand 
and to Stay Proceedings filed by the appellant and the 
appellee which argued, in pertinent part, that by not 
providing the appellant a current psychiatric examination, 
the VA had not satisfied its duty to assist.  The motion 
further specified that the appeals as to PTSD and non-PTSD 
psychiatric disorders were so intimately connected as to be 
inextricably intertwined and should be developed and 
adjudicated together.  Accordingly, the development requested 
below will address both matters.  The actions requested in 
the remand portion of the August 2001 decision must also be 
complied with and will be incorporated in this remand.  


REMAND

The Joint Motion granted by the Court argued that the Board's 
decision was deficient on the basis that the VA had not 
fulfilled its duty to assist the veteran in his claim for 
service connection for PTSD since it had failed to provide 
him a current examination in connection with the claim.  The 
parties further agreed that additional RO development and 
adjudication of the non-PTSD claim could have a significant 
impact on the PTSD claim and that the claims were therefore 
inextricably intertwined.  In order for the Board to comply 
with the order of the Court, a VA psychiatric examination as 
to both PTSD and non-PTSD psychiatric disorders is required.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must determine whether the various provisions of the 
VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified, in addition to the actions 
required to satisfy the Court order, certain assistance that 
must be rendered to comply with the VCAA, as described 
herein.  However, the development specified herein is not 
necessarily all-inclusive.  It remains the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the present case, the veteran's service medical records 
contain no reference to complaints or findings of psychiatric 
abnormality.  The earliest post service medical evidence of 
record showing psychiatric complaints and symptoms dates from 
1991, when the veteran was seen at both a VA facility and at 
a private counseling center for complaints of nervousness and 
panic episodes diagnosed variously as anxiety depression or 
generalized anxiety disorder.  At a VA psychiatric 
examination in January 1992, the diagnostic impressions 
consisted of panic disorder with agoraphobia and major 
depressive disorder.  Schizophrenia was diagnosed by a 
private examiner in June 1992.  The veteran claims that his 
symptoms began in service and worsened after separation.  He 
states that he did not seek treatment for them in service 
because he thought that he would be better after he left 
military service.  

The record does not document a current diagnosis of PTSD.  
The veteran does not base his claim on allegations that he 
was exposed to stressful events related to combat in Vietnam; 
in fact, he did not serve in Vietnam and was a missile 
crewman in Germany.  The stressful events that he claims 
involve fear of being sent to Vietnam, the stress of training 
for Vietnam, and the Vietnam-related death of a friend.

In adjudicating the claim for service connection for PTSD, 
specific regulatory entitlement criteria must be considered.  
The law requires that to establish entitlement to service 
connection for PTSD, there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The question of whether a veteran was exposed to a PTSD 
stressor in service is factual in nature, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The evidence necessary to establish the occurrence 
of a PTSD stressor varies, depending on whether the veteran 
"was engaged in combat with the enemy."  Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also, 38 U.S.C.A. § 1154(b) (West 
1991).  Where involvement in actual combat with the enemy is 
shown, and the claimed stressors are related to such combat, 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence.  Zarycki, Id.  
Where, as in this case, the veteran was not engaged in 
combat, allegations concerning the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); see 
also, Cohen, Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The adequacy of a stressor as the basis for PTSD must be 
examined critically under the rules set down by the Court.  
In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor as a cause of PTSD is a 
medical determination; therefore, VA adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See also Cohen, Id. at 39 
(sufficiency of a stressor is a clinical determination for 
the examining mental health professional).  

In the present case, the record amply demonstrates that the 
veteran received training as a missile crewman.  The record 
further shows that the death of an individual with the name 
identified by the veteran, R. B., of Exeter, Virginia, is 
shown in the Vietnam Veterans Memorial Directory of Names as 
having been killed in Vietnam on January 18, 1967.  Exeter, 
Virginia, is approximately 4 miles from the town where the 
veteran resides.  

The veteran is also claiming service connection for a non-
PTSD psychiatric disorder which is diagnosed variously in the 
record as panic disorder, major depressive disorder, anxiety 
depression or chronic undifferentiated schizophrenia.  The 
veteran should therefore be given an opportunity to 
supplement the medical evidence of record concerning 
examination and treatment for his nerves during the entire 
period since separation from service.  It appears that some 
additional records may remain to be obtained.  In particular, 
the file contains references to treatment at the Lonesome 
Pine Hospital, and it does not appear that records from that 
facility have been requested.  Consequently, the veteran 
should be asked to identify the location and, if possible, 
provide the address of this hospital so that a further 
request can be sent.  

It should be noted in this regard that in April 2003 the 
veteran's attorney submitted additional evidence directly to 
the Board for consideration in connection with the veteran's 
claim.  The additional material consists of copies of medical 
records that were already in the veteran's claims file or 
that pertain to disabilities not at issue in the present 
appeal.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his psychiatric 
complaints since his discharge from 
service and whose records the RO has not 
yet endeavored to obtain.  The veteran 
should identify the address and dates of 
treatment at Lonesome Pine Hospital.  In 
addition, the RO should ask the veteran to 
identify the disability or disabilities on 
which SSA based its determination that the 
veteran was disabled.  The veteran should 
be accorded a reasonable period of time to 
respond.

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all records 
of psychiatric treatment identified by the 
veteran, including from the Lonesome Pine 
Hospital.  

3.  If the veteran indicates that SSA 
based its disability determination, at 
least in part, on the veteran's 
psychiatric disorder, the RO should obtain 
and associate with the claims file the 
records on which SSA based its 
determination.  All records received 
should be associated with the claims file.

4.  Following receipt of any additional 
evidence, the RO should afford the veteran 
a VA psychiatric examination for the 
purpose of ascertaining the etiology of 
any psychiatric disorder shown to exist.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  The examiner should note in the 
opinion that the file was available for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the record and the 
veteran's history and a thorough 
examination, the examiner should diagnose 
all psychiatric disorders that are present 
and, with regard to each disorder 
diagnosed, opine whether it is as least as 
likely as not that the disorder had its 
onset in service or is related to an event 
of service origin.  If the veteran is 
determined to have PTSD, it is necessary 
to determine whether it is related to a 
documented stressor from service.  In this 
regard, unless the RO verifies additional 
stressors, the examiner must be instructed 
to consider only two stressors in 
determining whether the veteran has PTSD - 
specifically, the death of R. B. and the 
fear that he would be sent to Vietnam.  
Any diagnosis of PTSD must conform to the 
requirements of DSM-IV and must be based 
solely on verified stressors.  The doctor 
should opine as to whether it is related 
to service, and in this regard the doctor 
should identify the specific verified 
service stressors which led to PTSD, and 
the doctor should explain why such 
stressors are adequate to support the 
diagnosis under the standards of DSM-IV.  

5.  After completion of the foregoing, the 
RO should review the examination report to 
ensure that it complies with this remand.  
If all of the requested information has 
not been provided, the reports should be 
returned to the examining facility 
pursuant to 38 C.F.R. § 4.2 (2002) for a 
supplemental report if necessary.

6.  When the record is complete, the RO 
should review the issues on appeal in 
light of all of the evidence of record and 
the foregoing discussion.  If any 
determination is adverse to the veteran, a 
supplemental statement of the case should 
be prepared and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to ensure due process of law.  The Board does 
not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



